 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6
                                      AT SEATTLE
 7
      RONALD LEE BASKETT,
 8
                                   Plaintiff,         CASE NO. C19-0152-RAJ
 9
             v.
10                                                    ORDER DENYING IN FORMA
      UNITED STATES GOVERNMENT, et                    PAUPERIS REQUEST
11    al.,
12                                 Defendants.
13

14
            The Court, having reviewed plaintiff’s application to proceed in forma pauperis
15
     (IFP), the Report and Recommendation of Mary Alice Theiler, United States Magistrate
16
     Judge, and the remaining record, does hereby find and ORDER:
17
            (1)    The Court adopts the Report and Recommendation;
18
            (2)    Plaintiff’s IFP application is DENIED. Plaintiff is directed to pay the full
19

20   filing fee of $400.00 within thirty (30) days of the date of signature below. If the filing

21   fee is not paid, this case will be dismissed;

22

23

     ORDER DENYING IN
     FORMA PAUPERIS REQUEST
     PAGE - 1
 1          (3)      The Clerk shall file the complaint only on receipt of the filing fee. If no filing

 2   fee is paid within thirty (30) days of the date of this Order, the Clerk is directed to close

 3   the file; and
 4          (4)      The Clerk is directed to send copies of this Order to plaintiff and to the
 5
     Honorable Mary Alice Theiler.
 6
            DATED this 25th day of March, 2019.
 7

 8
                                                          A
                                                          The Honorable Richard A. Jones
 9                                                        United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER DENYING IN
     FORMA PAUPERIS REQUEST
     PAGE - 2
